Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 06, 2017

The Court of Appeals hereby passes the following order:

A18E0019. RAYON ROBINSON v. SPECIALIZED LOAN SERVICES, LLC et
    al.

      The Appellant’s Emergency Petition For Temporary Restraining Order And/Or
Preliminary Injunction of Eviction That Would Cause Irrepairable (sic) Damage, filed
in the above-styled case as an emergency motion pursuant to Court of Appeals Rule
40 (b), is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/06/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.